Citation Nr: 0308277	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  97-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.  His decorations include the Parachute Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that in pertinent part found that 
new and material evidence had not been received to reopen a 
previously and finally denied claim of entitlement to service 
connection for residuals of a right ankle injury (right ankle 
disorder).  The veteran subsequently perfected an appeal from 
the determination of the RO that an August 1994 rating 
decision denying service connection for a right ankle 
disorder was not clearly and unmistakably erroneous.  

In October 1999, the veteran, sitting at the RO, gave sworn 
testimony at a videoconference hearing before the 
undersigned, sitting in Washington, D.C.  A transcript of 
that hearing is of record.  Although the veteran had 
initially appealed the April 1997 rating decision denying an 
increased evaluation for residuals of an injury of the 
fingers of his left hand, he formally withdrew that issue 
from appellate consideration at the hearing.  

In a decision dated in October 2002, the Board found that new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for a right ankle disorder 
and undertook development of the reopened claim.  That 
development having been completed, the case is before the 
Board for final appellate consideration.  

In a supplemental brief dated in April 2003, the veteran's 
representative has raised the issues of entitlement to 
service connection for right hip, right knee and low back 
disorders secondary to the right ankle disorder.  The 
secondary service connection issues have not been developed 
for appellate consideration and are referred to the RO for 
action deemed appropriate.  

In statements received in March 2001 and January 2002, the 
veteran appears to raise the issue of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for a right 
leg-length discrepancy and complications therefrom due to a 
right ankle fusion performed at the VA Medical Center in 
Lexington, Kentucky, apparently in June 1997.  This issue has 
not been adjudicated or developed for appellate consideration 
and is also referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's current right ankle pathology cannot be 
disassociated from the right ankle injury that he sustained 
in service.  


CONCLUSION OF LAW

A right ankle disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
disposition reached herein.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service, 38 U.S.C.A. § 1110, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

The record shows that degenerative osteoarthritis of the 
right tibiotalar joint as a result of an old fracture was 
initially visualized on VA X-rays in October 1993.  The 
arthritis was severe in degree, but the medical evidence 
relating the arthritis to service or to an incident of 
service origin was then based solely on history furnished by 
the veteran that was, in some degree, in conflict.  

The service medical records indicate that the veteran had 
visited the dispensary for ankle complaints as early as 
August 1970, although the specific ankle was not identified 
and a specific injury to the ankle was not mentioned.  
Indeed, it appears that rheumatoid arthritis was suspected.  
On the other hand, when the veteran was examined in October 
1970, apparently for the Airborne, it was noted that he had a 
deformed right ankle and that the ankle was swollen.  The 
veteran stated that he had worn an ankle support for about 
three months.  However, an X-ray examination was not made of 
the right ankle during service, and the separation 
examination was negative for complaints or findings referable 
to the right ankle.  Although the veteran was referred for 
orthopedic evaluation at the time of separation, the 
evaluation involved only his left hand.  

The RO's indication that the veteran had ankle trouble when 
he was examined for entrance is at best problematic, as this 
finding is based on an entry on a report of medical history 
that is essentially illegible.  Although the veteran referred 
to joint problems on his report of medical history, his lower 
extremities were normal on clinical examination.  The entries 
that the examiner made on the report of medical history do 
not establish that a right ankle disorder was clinically 
identified at service entrance.  The veteran is therefore 
entitled to the presumption of soundness regarding his 
condition when he entered on active duty, a presumption that 
may only be rebutted by clear and unmistakable evidence, 
which is not shown here.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245-46 
(1994).  

Thus, the service medical entries suggesting a significant 
right ankle problem are compelling evidence of inservice 
incurrence of the right ankle disorder for which the veteran 
claimed entitlement to service connection for the first time 
in April 1994.  

The post service evidence shows that when the veteran was 
seen in the VA orthopedic clinic on October 21, 1993, he gave 
a history of right ankle pain with degenerative joint disease 
"for 10-15 yrs."  This is ambiguous.  The history could be 
construed as consistent with a much earlier injury, with 
degenerative joint disease developing in the right ankle 10 
to 15 years earlier.  Indeed, when the veteran was seen in 
the VA outpatient clinic on October 16, 1993, he gave a 
history of right ankle pain of two days' duration with a 
history of an old injury 20 years before with intermittent 
episodes of pain.  X-rays were interpreted as showing severe 
degenerative changes in the right ankle, and the diagnostic 
impression was degenerative osteoarthritis of the right ankle 
secondary to an old fracture.  

On the other hand, other post service medical evidence shows 
that he had been treated or examined by VA on a number of 
occasions following service until 1983 without mentioning any 
difficulty with his right ankle.  The post service medical 
evidence is devoid of any showing of right ankle complaints 
until October 1984, when the veteran was examined for the 
Army National Guard.  It was then that he gave a history of a 
sprained right ankle, although his lower extremities were 
normal on clinical examination.  

This is significant because no such history was provided when 
the veteran was examined for the Army National Guard in July 
1976.  He then gave a relatively detailed medical history, 
which included his left hand injury in service and a skull 
fracture that he sustained in February 1976.  However, right 
ankle problems were not mentioned, and his lower extremities 
were normal on clinical examination.  

The record suggests that the veteran began to experience 
significant right ankle problems only in the early to mid-
1980s.  He was initially seen by VA for these problems in May 
1985, when he complained of a painful right ankle and a 
deformity of the medial malleolus was noted clinically.  
However, X-rays of the right ankle joint in routine 
projections demonstrated no acute bony abnormality at that 
time.  However, on a VA orthopedic consultation the following 
month, it was reported that the veteran had sustained a 
fracture of his right fibula four years previously and had 
experienced lateral right ankle pain since then.  The 
examiner said that the veteran had a prominent lateral 
malleolus that seemed somewhat unstable relative to the 
tibia.  The orthopedic examiner interpreted X-rays as showing 
spurring between the distal tibia and fibula.  The impression 
was probable old "Maisonneuve" fracture of the right fibula 
with lateral ankle injury, now with degenerative joint 
disease at the distal tibia-fibula joint.  

Although the veteran said in his initial claim that he had 
been treated by VA for his right ankle injury since about 
1972, the treatment records show treatment for right ankle 
complaints only since 1985.  Although the veteran's 
supervisor indicated in a letter dated in May 1997 that the 
veteran had taken a great deal of sick leave over the years, 
the letters also shows that the veteran had been hired in 
1984.  

However, the record contains the statement of a lay witness 
who said that he served with the veteran when he was injured 
in service on two occasions.  He indicated that the veteran 
injured his ankle when they made a parachute jump in January 
1971, an incident that he remembered clearly because it was 
the witness's first night jump.  The lay witness reported 
that he worked with the veteran in the Battalion message 
center and that they saw each other everyday.  He said that 
the veteran's ankle was a discomfort from that day on.  The 
witness also reported that the injury to the veteran's hand 
occurred sometime later in 1971.  This is confirmed by the 
service hospital report, which shows that the veteran 
lacerated his left palm in November 1971 while opening a 
door.  

The service hospital report and allied records also 
corroborate what the veteran has contended, that VA hospital 
reports dated in September and October 1973, and in November 
1973, attributing his left hand injury to a parachute jump in 
service were wrong.  He essentially maintains that the 1973 
hospital reports indicate that he did indeed injure himself 
in a parachute jump in service but that the service hospital 
report shows that the injury was not to his left hand.  

The VA orthopedic examiner in February 2003 assessed chronic 
recurrent pain in the right ankle with probable degenerative 
arthritis.  After reviewing the record, the examiner 
concluded that it was at least as likely as not that the 
injury to the veteran's right ankle was the result of a night 
drop in service.  In effect, the orthopedic examiner 
concluded that the veteran had current residuals of a right 
ankle injury that was sustained as the result of a parachute 
jump in service.  As the evidence was felt to be in relative 
equipoise on this material issue, it follows that the claim 
must be granted because the veteran is entitled to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

Service connection for a right ankle disorder is granted.  



	                        
____________________________________________
	G. JIVENS-MCRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

